                        Case 19-10998-BLS            Doc 545         Filed 08/26/19     Page 1 of 10



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                 )
         In re:                                                  )      Chapter 11
                                                                 )
         Hospital Acquisition LLC, et al.,1                      )      Case No. 19-10998 (BLS)
                                                                 )
                                  Debtors.                       )      Jointly Administered
                                                                 )

                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                               AUGUST 28, 2019 AT 10:30 A.M. (ET)

         CONTINUED/RESOLVED MATTERS

         1.       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                  (A) Continue Using Existing Centralized Cash Management System, (B) Honor Certain
                  Prepetition Obligations Related to the Use of the Cash Management System, and
                  (C) Maintain Existing Bank Accounts and Check Stock and (II) Granting Related Relief
                  [D.I. 9, 5/7/19]

                  Related Documents:

                       A.     Interim Order (I) Authorizing the Debtors to (A) Continue Using Existing
                              Centralized Cash Management System, (B) Honor Certain Prepetition
                              Obligations Related to the Use of the Cash Management System, and
                              (C) Maintain Existing Bank Accounts and Check Stock and (II) Granting
                              Related Relief [D.I. 43, 5/8/19]

                       B.     Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 55,
                              5/9/19]



                   1
                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
         LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
         Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
         LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
         Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
         (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
         LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
         Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
         Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
         Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
         MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
         Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
         5340 Legacy Drive, Suite 150, Plano, Texas 75024.

24989466.1
                    Case 19-10998-BLS        Doc 545      Filed 08/26/19    Page 2 of 10



                   C.     Final Order (I) Authorizing the Debtors to (A) Continue Using Existing
                          Centralized Cash Management System, (B) Honor Certain Prepetition
                          Obligations Related to the Use of the Cash Management System, and
                          (C) Maintain Existing Bank Accounts and Check Stock and (II) Granting
                          Related Relief [D.I. 166, 5/29/19]

              Objection Deadline: May 22, 2019 at 4:00 p.m. (ET), extended for the Committee to
                                  July 16, 2019 at 4:00 p.m. (ET)

              Objections Received:

                   A.     Informal Comments from the Committee

              Status: A final order has been entered with respect to the relief requested in the Motion,
                      other than with respect to Intercompany Transactions, Intercompany Claims, and
                      related issues (the “Intercompany Relief”). This matter is continued by
                      agreement of the Debtors and the Committee with respect to final approval of the
                      Intercompany Relief.

         2.   Motion of Owens & Minor Distribution, Inc. for Relief from the Automatic Stay to
              Permit the Exercise of Setoff Rights Against the Debtors [D.I. 179, 5/29/19]

              Objection Deadline: June 12, 2019, extended for the Debtors

              Related Document:

                     A.      Order Extending the Automatic Stay With Respect to the Motion of
                             Owens & Minor Distribution, Inc. for Relief from the Automatic Stay to
                             Permit the Exercise of Setoff Rights Against the Debtors [D.I. 250,
                             6/18/19]

              Objections Received: None to date

              Status: This matter is adjourned by agreement of the parties to the next scheduled
                      omnibus hearing.

         3.   Motion of Gloria Gray for Relief form the Automatic Stay Pursuant to Section 362(d) of
              the Bankruptcy Code [D.I. 300, 7/1/19]

              Objection Deadline: July 5, 2019 at 4:00 p.m. (ET), extended for the Debtors

              Related Document:

                     A.      Notice of Withdrawal [D.I. 510. 8/15/19]

              Objections Received: None as of the filing of this agenda

              Status: This matter has been withdrawn.

24989466.1                                            2
                         Case 19-10998-BLS             Doc 545       Filed 08/26/19        Page 3 of 10



         MATTER GOING FORWARD

         4.      Debtors’ Motion for (I) an Order Establishing Bidding Procedures and Granting Related
                 Relief and (II) an Order or Orders Approving the Sale of the Assets [D.I. 227. 6/6/19]

                 Objection Deadline: August 1, 2019 at 5:00 p.m. (ET), extended for certain parties2

                 Related Documents:

                          A.       Order Establishing Bidding Procedures Relating to the Sales of All or a
                                   Portion of the Debtors’ Assets [D.I. 298, 6/27/19]

                          B.       Notice of Proposed Sale, Bidding Procedures, Auction, and Sale Hearing
                                   [D.I. 369, 7/9/19]

                          C.       Affidavit of Publication [D.I. 384, 7/11/19]

                          D.       Notice of Executory Contracts and Unexpired Leases that may be
                                   Assumed and Assigned in Connection With the Sale of the Debtors’
                                   Assets and the Proposed Cure Cost With Respect Thereto [D.I. 392,
                                   7/17/19]

                          E.       Notice of Stalking Horse Bid in Connection With Debtors’ Motion for
                                   (I) an Order Establishing Bidding Procedures and Granting Related Relief
                                   and (II) an Order or Orders Approving the Sale of the Assets [D.I. 393,
                                   7/18/19]

                          F.       Notice of Filing of Order (I) Authorizing the Sale of the Assets to the
                                   Purchaser Free and Clear of Liens, Claims, Interests, and Encumbrances;
                                   (II) Authorizing the Assumption and Assignment of Certain Executory
                                   Contracts and Unexpired Leases; and (III) Granting Related Relief
                                   [D.I. 401, 7/22/19]

                          G.       Order Authorizing and Approving (I) the Selection of PAM Squared, LLC
                                   as the Stalking Horse Bidder for Certain of the Debtors’ Assets and
                                   (II) Related Bidding Protections [D.I. 414, 7/30/19]

                          H.       Order Authorizing and Approving (I) the Selection of LifeCare 2.0, LLC
                                   as the Stalking Horse Bidder for Certain of the Debtors’ Assets and
                                   (II) Related Bidding Protection [D.I. 443, [8/1/19]

                          I.       Notice of (I) Successful Bidders With Respect to the Debtors’ Assets,
                                   (II) Supplemental Designated Contracts, and (III) Supplemental
                                   Designated Contract Objection Deadline [D.I. 479, 8/8/19]

                 2
                  The objection deadline was extended by agreement with respect to certain parties to various dates, each of
         which was in advance of the filing of this agenda.

24989466.1                                                       3
                  Case 19-10998-BLS        Doc 545     Filed 08/26/19   Page 4 of 10




                    J.     Declaration of Geoffrey Coutts in Support of the Debtors’ Motion for
                           (I) an Order Establishing Procedures and Granting Related Relief and (II)
                           an Order or Orders Approving the Sale of Assets [D.I. 485, 8/12/19]

                    K.     Debtors’ Omnibus Reply in Support of the Debtors’ Motion for (I) an
                           Order Establishing Procedures and Granting Related Relief and (II) an
                           Order or Orders Approving the Sale of the Assets [D.I. 486, 8/12/19]

                    L.     Joint Reply of Seaport Loan Products, LLC as Administrative Agent, and
                           Wilmington Trust, National Association, as Co-Administrative Agent and
                           Collateral Agent Under the Prepetition Loan Facility and Marathon Asset
                           Management, on Behalf of Certain Funds and Accounts, to the Objection
                           of the Official Committee of Unsecured Creditors to the Debtors’ Motion
                           for (I) an Order Establishing Bidding Procedures and Granting Related
                           Relief and (II) an Order or Orders Approving the Sale of the Assets [D.I.
                           489, 8/12/19]

                    M.     Order (I) Authorizing the Sale of the Assets to the Purchaser Free and
                           Clear of Liens, Claims, Interests, and Encumbrances; (II) Authorizing the
                           Assumption and Assignment of Certain Executory Contracts and
                           Unexpired Leases; and (III) Granting Related Relief [D.I. 519, 8/19/19]

                    N.     Order (I) Authorizing the Sale of the Assets to the Purchaser Free and
                           Clear of Liens, Claims, Interests, and Encumbrances; (II) Authorizing the
                           Assumption and Assignment of Certain Executory Contracts and
                           Unexpired Leases; and (III) Granting Related Relief [D.I. 520, 8/19/19]

                    O.     Order (I) Authorizing the Sale of the Assets to the Purchaser Free and
                           Clear of Liens, Claims, Interests, and Encumbrances; (II) Authorizing the
                           Assumption and Assignment of Certain Executory Contracts and
                           Unexpired Leases; and (III) Granting Related Relief [D.I. 528, 8/21/19]

             Objections Received:

                    A.     See Schedule A, attached, for Contract/Cure Objections

                    B.     White Oak Healthcare Finance, LLC’s Statement and Reservation of
                           Rights in Connection With Notice of Stalking Horse Bid [D.I. 406,
                           7/25/19]

                    C.     White Oak Healthcare Finance, LLC’s Statement and Reservation of
                           Rights in Connection With Notice of Stalking Horse Bid (LifeCare 2.0,
                           LLC) [D.I. 438, 8/1/19]

                    D.     Objection and Reservation of Rights of Kettering Medical Center to
                           Debtors’ Motion for Entry of an Order or Orders Approving the Sale of

24989466.1                                         4
                   Case 19-10998-BLS        Doc 545        Filed 08/26/19   Page 5 of 10



                           the Assets [D.I. 442, 8/1/19]

                    E.     Hewlett-Packard Financial Services Company’s Limited Objection and
                           Reservation of Rights as to the Debtors’ Proposed Sale and Potential
                           Assumption and Assignment of Hewlett-Packard Financial Services’
                           Agreements [D.I. 452, 8/1/19]

                    F.     Objection of the Official Committee of Unsecured Creditors of Hospital
                           Acquisition, LLC et al., to the Debtors’ Motion for (I) and Order
                           Establishing Bidding Procedures and Granting Related Relief and (II) an
                           Order or Orders Approving the Sale of the Assets [D.I. 459, 8/1/19]

                    G.     Limited Objection of the Zurich Companies with Respect to the Debtors’
                           Proposed Sale of Assets [D.I. 469, 8/6/19]

                    H.     MPT of Dallas LTACH, L.P.’s Reservation of Rights with Respect to the
                           Auction and Sale Motion [D.I. 473, 8/8/19]

                    I.     Local Texas Taxing Authorities’ Objection to Debtors’ Motion for (I) an
                           Order Establishing Bidding Procedures and Granting Related Relief and
                           (II) an Order or Orders Approving the Sale of the Assets, and Granting
                           Related Relief [D.I. 481, 8/9/19]

                    J.     UnitedHealthcare Insurance Company’s Limited Objection to Debtors’
                           Proposed Assumption and Assignment of Certain Designated Executory
                           Contracts [D.I. 529, 8/21/19]

                    K.     Objection of Cigna Health and Life Insurance Company and Life
                           Insurance Company of North America to Notice of (I) Successful Bidders
                           with Respect to the Debtors’ Assets, (II) Supplemental Designated
                           Contracts, and (III) Supplemental Designated Contract Objection Deadline
                           [D.I. 536, 8/22/19]

             Status: The Debtors anticipate filing a certification of counsel resolving certain of the
                     cure objections in advance of the hearing. The remainder of the cure objections
                     will be adjourned to the next scheduled omnibus hearing. This matter is currently
                     going forward.



                               [Remainder of Page Intentionally Left Blank]




24989466.1                                           5
                     Case 19-10998-BLS   Doc 545        Filed 08/26/19   Page 6 of 10



         Dated: Wilmington, Delaware
                August 26, 2019          /s/ Joseph M. Mulvihill
                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                         M. Blake Cleary (No. 3614)
                                         Jaime Luton Chapman (No. 4936)
                                         Joseph M. Mulvihill (No. 6061)
                                         Betsy L. Feldman (No. 6410)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                          – and –
                                          AKIN GUMP STRAUSS HAUER & FELD LLP
                                          Scott Alberino (admitted pro hac vice)
                                          Kevin M. Eide (admitted pro hac vice)
                                          2001 K. Street, N.W.
                                          Washington, DC 20006
                                          Telephone: (202) 887-4000
                                          Facsimile: (202) 887-4288

                                          Sarah Link Schultz (admitted pro hac vice)
                                          2300 N. Field Street, Suite 1800
                                          Dallas, Texas 75201
                                          Telephone: (214) 969-2800
                                          Facsimile: (214) 969-4343
                                          COUNSEL FOR DEBTORS AND DEBTORS IN
                                          POSSESSION




24989466.1                                          6
                     Case 19-10998-BLS          Doc 545    Filed 08/26/19     Page 7 of 10



                                                 SCHEDULE A

                                          Contract/Cure Objections

         I.     Filed Objections

                       Counterparty
                                                                          Status
                   and Docket Number
         1.   Microsoft Corporation                The Debtors are working to resolve the objection.
              [Docket No. 410]                     To the extent not resolved prior to the hearing, this
                                                   matter will be adjourned by agreement to the next
                                                   omnibus hearing.
         2.   Lowell17, LLC                        A consensual resolution has been reached and a
              [Docket No. 411]                     revised order will be submitted under certification of
                                                   counsel.
         3.   Constellation NewEnergy, Inc.        The Debtors are working to resolve the objection.
              and Constellation NewEnergy –        To the extent not resolved prior to the hearing, this
              Gas Division, LLC                    matter will be adjourned by agreement to the next
              [Docket No. 418]                     omnibus hearing.
         4.   Renown South Meadows Medical         The Debtors are working to resolve the objection.
              Center                               To the extent not resolved prior to the hearing, this
              [Docket No. 427]                     matter will be adjourned by agreement to the next
                                                   omnibus hearing.
         5.   Allegheny Health Network             The Debtors are working to resolve the objection.
              [Docket No. 428]                     To the extent not resolved prior to the hearing, this
                                                   matter will be adjourned by agreement to the next
                                                   omnibus hearing.
         6.   Owens & Minor                        The Debtors are working to resolve the objection.
              [Docket No. 429]                     To the extent not resolved prior to the hearing, this
                                                   matter will be adjourned by agreement to the next
                                                   omnibus hearing.
         7.   BC Commercial                        The Debtors are working to resolve the objection.
              [Docket No. 431]                     To the extent not resolved prior to the hearing, this
                                                   matter will be adjourned by agreement to the next
                                                   omnibus hearing.
         8.   Cigna Health and Life Insurance      The Debtors are working to resolve the objection.
              Company of North America             To the extent not resolved prior to the hearing, this
              [Docket No. 440]                     matter will be adjourned by agreement to the next
                                                   omnibus hearing.




24871054.4
                      Case 19-10998-BLS        Doc 545     Filed 08/26/19    Page 8 of 10



                       Counterparty
                                                                         Status
                    and Docket Number
         9.   National Medical Care, Inc.,        The Debtors are working to resolve the objection.
              Spectra Laboratories, Inc. and      To the extent not resolved prior to the hearing, this
              Fresenius Medical Care              matter will be adjourned by agreement to the next
              Holdings, Inc.                      omnibus hearing.
              [Docket No. 441]
         10. Kettering Medical Center             Subject to the completion of all relevant
             (“Kettering”)                        documentation, this matter has been resolved. To the
             [Docket No. 442]                     extent the documentation is not completed prior to
                                                  the hearing, this matter will be adjourned to the next
                                                  omnibus hearing.
         11. Sparks Family Hospital (d/b/a/       A consensual resolution has been reached and a
             Northern Nevada Medical              revised order will be submitted under certification of
             Center)                              counsel.
             [Docket No. 445]
         12. Nash Community Health                The Debtors are working to resolve the objection.
             Services, Inc. and Nash              To the extent not resolved prior to the hearing, this
             Hospitals, Inc.                      matter will be adjourned by agreement to the next
             [Docket No. 446]                     omnibus hearing.
         13. Freedom Medical, Inc.                The Debtors are working to resolve the objection.
             [Docket No. 447]                     To the extent not resolved prior to the hearing, this
                                                  matter will be adjourned by agreement to the next
                                                  omnibus hearing.
         14. Cardinal Health 110, LLC,            The Debtors are working to resolve the objection.
             Cardinal Health 112, LLC, and        To the extent not resolved prior to the hearing, this
             Cardinal Health Pharmacy             matter will be adjourned by agreement to the next
             Services, LLC                        omnibus hearing.
             [Docket No. 448]
         15. MPT of Dallas LTACH                  The Debtors are working to resolve the objection.
             [Docket No. 449]                     To the extent not resolved prior to the hearing, this
                                                  matter will be adjourned by agreement to the next
                                                  omnibus hearing.
         16. CareSource                           The Debtors are working to resolve the objection.
             [Docket No. 450]                     To the extent not resolved prior to the hearing, this
                                                  matter will be adjourned by agreement to the next
                                                  omnibus hearing.
         17. Messer LLC (as successor to          The Debtors are working to resolve the objection.
             LifeGas)                             To the extent not resolved prior to the hearing, this
             [Docket No. 451]                     matter will be adjourned by agreement to the next
                                                  omnibus hearing.

24871054.4
                                                       2
                     Case 19-10998-BLS        Doc 545     Filed 08/26/19    Page 9 of 10



                       Counterparty
                                                                        Status
                   and Docket Number
         19. DOC-LifeCare Plan LTACH,            The Debtors are working to resolve the objection. To
             LLC, DOC-LifeCare Ft. Worth         the extent not resolved prior to the hearing, this
             LTACH, LLC and DOC-LifeCare         matter will be adjourned by agreement of the parties
             Pittsburgh LTACH, LLC               to the next omnibus hearing.
             [Docket No. 453]
         20. Airgas USA, LLC                     A consensual resolution has been reached and a
             [Docket No. 454]                    revised order will be submitted under certification of
                                                 counsel.
         21. University of Texas System on       A consensual resolution has been reached and a
             behalf of The University of Texas   revised order will be submitted under certification of
             Southwestern Medical Center         counsel.
             [Docket No. 455]
         22. Welltower Inc.                      Subject to the completion of all relevant
             [Docket No. 457]                    documentation, this matter has been resolved. To the
                                                 extent the documentation is not completed prior to
                                                 the hearing, this matter will be adjourned to the next
                                                 omnibus hearing
         23. United States on behalf of the      The Debtors are working to resolve the objection.
             Department of Health and Human      To the extent not resolved prior to the hearing, this
             Services acting through the         matter will be adjourned by agreement to the next
             Centers for Medicare & Medicaid     omnibus hearing.
             Services
             [Docket No. 458]
         24. Physician’s Mobile X-Ray, Inc.      A consensual resolution has been reached and a
             [Docket No. 461]                    revised order will be submitted under certification of
                                                 counsel.
         25. Whetstone Legacy Campus, L.P.       The Debtors are working to resolve the objection.
             [Docket No. 467]                    To the extent not resolved prior to the hearing, this
                                                 matter will be adjourned by agreement to the next
                                                 omnibus hearing.
         26. Cardinal Health 110, LLC,           The Debtors are working to resolve the objection.
             Cardinal Health 112, LLC, and       To the extent not resolved prior to the hearing, this
             Cardinal Health Pharmacy            matter will be adjourned by agreement to the next
             Services, LLC                       omnibus hearing.
             [Docket No. 480]
         27. United Healthcare Insurance         The Debtors are working to resolve the objection.
             Company                             To the extent not resolved prior to the hearing, this
             [Docket No. 539]                    matter will be adjourned by agreement to the next
                                                 omnibus hearing.

24871054.4
                                                      3
                    Case 19-10998-BLS          Doc 545       Filed 08/26/19   Page 10 of 10



                      Counterparty
                                                                          Status
                  and Docket Number
         28. Cigna Health and Life Insurance      The Debtors are working to resolve the objection.
             Company and Life Insurance           To the extent not resolved prior to the hearing, this
             Company of North America             matter will be adjourned by agreement to the next
             [Docket NO. 536]                     omnibus hearing.


         II.   Informal Responses

                      Counterparty                                        Status
         1. Denver Health and Hospital            A consensual resolution has been reached and a
            Authority                             revised order will be submitted under certification of
                                                  counsel.
         2. Shared Imaging, LLC                   The informal response has been consensually
                                                  resolved.
         3. Suncoast Community Blood              A consensual resolution has been reached and a
            Blank                                 revised order will be submitted under certification of
                                                  counsel.




24871054.4
                                                         4
